DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statements of 08/12/2019 and 12/10/2019 have been received and reviewed.
Numbering of claims
	The claims are currently misnumbered. Claim 13 is repeated twice. For prosecution, the second instance of claim 13 will be renumbered to 14, and all subsequent claims will be subsequently renumbered and referred to as such below.
Claim Objections
Claims 13, 19, and 20 are objected to because of the following informalities: 
There are two claims numbered 13. See “Numbering of claims” section above.  
Claims 19 and 20 recite “the actuating spring”. There is inconsistency in naming as the rest of the claims recite “at least one actuating spring”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites the limitation "the swivel part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim (note that claim 15 depends on claim 13 and not 14 due to the renumbering).
Claim 20 recites the limitations "the position element" and “the actuator” in liens 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10019668 to Wegener et al. (Wegener).
Regarding claim 1, Wegener teaches:
A motor vehicle door lock for a hood, the motor vehicle door lock comprising:
a raising mechanism (32) for a locking bolt (7) or stop part on the hood,
at least one actuating spring (36) acting on the raising mechanism
a sensor (29) for position sensing of the hood

Regarding claim 2, Wegener teaches:
The motor vehicle door lock according to claim 1 further comprising a lock housing (5) and an actuator (35), 
wherein the at least one actuating spring is a tension spring (see fig 9) and has one end fixed to the lock housing (bottom end of spring 36) and another end connected to the actuator (top end of spring 36 that connects to 35).
Regarding claim 3, Wegener teaches:
The motor vehicle door lock according to claim 2, wherein the raising mechanism includes the actuator and a position element (2).
Regarding claim 4, Wegener teaches:
The motor vehicle door lock according to claim 3, wherein the actuator and the position element are flexibly interconnected (the position element and the actuator are interconnected via the base plate 5).
Regarding claim 5, Wegener teaches:
The motor vehicle door lock according to claim 1, wherein the additional spring is a leg spring (spring 16; see fig 9).
Regarding claim 6, Wegener teaches:
The motor vehicle door lock according to claim 5, wherein the additional spring, includes one spring leg (the leg of spring 16 extending to the left towards 31) connected to the actuator (both spring 16 and the actuator are connected to each other via base plate 5) and 

    PNG
    media_image1.png
    365
    483
    media_image1.png
    Greyscale

Zoomed in image of figure 8 showing the second leg (see arrow) connecting to the position element 2


Regarding claim 7, Wegener teaches:
The motor vehicle door lock according to claim 3, wherein the locking bolt or stop part on the hood directly or indirectly interacts with the actuator and/or the position element (the locking bolt 7 directly interacts with the positioning element 2). 
Regarding claim 8, Wegener teaches:
The motor vehicle door lock according to claim 3, wherein the position element interacts with the sensor (end 30 of position element 2 directly interacts with the sensor 29).
Regarding claim 9, Wegener teaches:
The motor vehicle door lock according to claim 8, wherein the position element has an actuating nose (end 30 of position element 2), which impinges on the sensor at least in a closed state (fig 4) of the hood (end 30 impinges on the sensor 29 as seen in figure 4).
Regarding claim 10, Wegener teaches:
The motor vehicle door lock according to claim 1, wherein the sensor is a switch (sensor 29 is a switch; see translation page 5 line 11).
Regarding claim 11, Wegener teaches:
The motor vehicle door lock according to claim 10, wherein the switch is a microswitch (see translation page 3 line 16).
Regarding claim 12, Wegener teaches:
The motor vehicle door lock according to claim 3, wherein the position element and the actuator are rotatable about a common axis (axis formed about 33).
Regarding claim 13, Wegener teaches:
The motor vehicle door lock according to claim 12, wherein the common axis is defined by a bolt (33) of one of the position element and the actuator, wherein the bolt is fixed to the lock housing (see fig 9).
Regarding claim 14 (note that the renumbering of claims begins here and subsequently so), Wegener teaches:
The motor vehicle door lock according to claim 3, wherein the raising mechanism includes a swivel part (the portion of the raising mechanism to the left of 33) that directly engages the locking bolt or stop part (figure 7).
Regarding claim 15, Wegener teaches:

Regarding claim 16, Wegener teaches:
The motor vehicle door lock according to claim 3, wherein the position element and the actuator are movable relative to each other (the position element and the actuator are able to be moved separately).
Regarding claim 17, Wegener teaches:
The motor vehicle door lock according to claim 8, wherein the position element is a lever that directly engages the sensor (position element 2 is a claw lever, and its end 30 directly engages sensor 29).
Regarding claim 18, Wegener teaches:
The motor vehicle door lock according to claim 1, wherein the additional spring interacts with the raising mechanism (spring 16 biases the position element).
Regarding claim 19, Wegener teaches:
The motor vehicle door lock according to claim 1 according to claim 16, wherein during a closing process, the actuating spring and the additional spring are tensioned (both springs are in tension during closing procedure and after completion; see springs in figure 9).
Regarding claim 20, Wegener teaches:
The motor vehicle door lock according to claim 19, wherein when the actuating spring fails during the closing process, the additional spring enables the position element and the actuator to move toward each other, whereby the additional spring is relaxed (spring 16 biases the position element to the open position where the spring is relaxed. When the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 101542689 teaches a hood latch device for an automobile. US 2018/0073283 teaches a hood lock device for vehicles comprising a base plate that is connected with a drive motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675